Case 15-20855-GLT        Doc 141     Filed 11/20/20 Entered 11/20/20 10:51:13          Desc Main
                                    Document      Page 1 of 2
                                                                  FILED
                                                                  11/20/20 9:51 am
                IN THE UNITED STATES BANKRUPTCY COURT             CLERK
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA U.S. BANKRUPTCY
                                                                  COURT - :'3$
 In re:                             : Case No. 15-20855-GLT
                                    :
 LISA R. BALDWIN, and               : Chapter 13
 MARLON E. YOUNGBLOOD,              :
                                    :
            Debtors.                :
                                    :
                                    :
 MIDFIRST BANK,                     :
                                    :
            Movant,                 :
                                    :
 v.                                 : Related Dkt. Nos. 129, 136, and 139
                                    :
 LISA R. BALDWIN, and               :
 MARLON E. YOUNGBLOOD,              :
                                    :
            Respondents.            :
                                    :

                                              ORDER

                The Court conducted a hearing on November 18, 2020 to consider MidFirst Bank’s

 Motion for Relief from the Automatic Stay [Dkt. No. 129] and the Debtors’ Response [Dkt. No.

 136]. Although MidFirst filed a proposed order attempting to withdraw the Motion [Dkt. No. 139],

 the request was not granted because the Court wanted the parties to address certain discrepancies

 in their papers. In particular, the Debtors claim to have made all postpetition mortgage payments

 since June 1, 2020, while MidFirst contends the mortgage obligations are in default. Because

 counsel for MidFirst failed to appear for the hearing, the Court could not address these items in

 further detail, thereby necessitating a continuance.

                For the forgoing reasons and the reasons stated on the record, it is hereby

 ORDERED, ADJUDGED, and DECREED that:
Case 15-20855-GLT             Doc 141    Filed 11/20/20 Entered 11/20/20 10:51:13           Desc Main
                                        Document      Page 2 of 2



                   1.       On or before December 4, 2020, counsel for MidFirst Bank shall initiate

 a telephonic (or digital) meet and confer with Debtors’ counsel at a mutually agreeable date and

 time. During the meet and confer, the parties shall be prepared to address the status of the Debtors’

 mortgage payments from June 1, 2020 through November 30, 2020 for the purpose of determining

 whether: (a) the Debtors made all required payments, and (b) such payments were actually

 received by MidFirst and accurately credited to the Debtors’ account.

                   2.       To the extent the parties are unable to agree on the status of the Debtors’

 mortgage payment obligations at the meet and confer, then on or before December 9, 2020, the

 Debtors shall file copies of all mortgage payments made to MidFirst from June 1, 2020 through

 November 30, 2020 (including but not limited to, copies of all checks or money orders submitted

 and the dates of such payments).

                   3.       On or before December 23, 2020, in response to the Debtors’ submission

 as required above, MidFirst shall file a copy of the Debtors’ mortgage account transaction history

 indicating all payments received and credited to the Debtors’ account from June 1, 2020 through

 November 30, 2020.

                         7he hearing on the Motion for Relief from the Automatic Stay [Dkt. No.

 129] is CONTINUED to January 13, 2021, at 9 a.m. Counsel for MidFirst Bank shall appear

  at the continued hearing. The hearing will be held via Zoom video conference. Parties that wish
to participate in the hearing shall consult Judge Taddonio's Modified Procedures and register for the hearing.
                  5.      The Court retains jurisdiction to address the Motion and any related factual

 disputes.


 Dated: November 20, 2020
                                                      GREGORY
                                                         GORY L. T
                                                                 TADDONIO
                                                                   ADDONIO
                                                      UNITED STATES BANKRUPTCY JUDGE

 Case administrator to mail to:
 Debtor

                                                     2
